Citation Nr: 1710795	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation higher than 40 percent for service-connected bilateral hearing loss disability.

2.  Entitlement to an initial evaluation higher than 10 percent for service-connected ischemic heart disease.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1963 until July 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In a June 2015 decision and remand, the Board reopened and granted the Veteran's claim of entitlement to service-connection for ischemic heart disease, and remanded the claims of entitlement to an increased evaluation for bilateral hearing loss and a TDIU.  Those matters have since been returned to the Board for further appellate review.

A claim for service connection for chronic airway obstruction was raised by the record, and in June 2015 the Board referred this issue to the agency of original jurisdiction (AOJ) for adjudication.  While a memorandum is of file noting the referral, no other action has been taking, and the issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The claims for an initial rating greater than 10 percent for service-connected ischemic heart disease and for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Veteran's right ear hearing loss is manifested by no worse than Level VIII hearing acuity.

2.  The Veteran's left ear hearing loss is manifested by no worse than Level V hearing acuity.


CONCLUSION OF LAW

The criteria for an evaluation higher than 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated in August 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical records, and pertinent private medical records have been obtained and associated with the claims folder.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.
The Veteran was also afforded VA audiology evaluations in November 2008 and October 2015.  The Board finds that the VA audiology evaluations in this case are adequate, as they are predicated on an audiometric evaluation and fully address the rating criteria that are relevant to rating the disability in this case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The audiology evaluations also included the Veteran's subjective complaints about his disability and the objective findings needed to rate the disability.  Additionally, the evaluations addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Veteran has not asserted that his hearing acuity has worsened since the most recent VA examination.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  
The Board also finds compliance with the June 2015 remand directives for the issue decided below.  Stegall v. West, 11 Vet. App. 268 (1998).  In June 2015 the Board remanded that matter to obtain outstanding VA medical records, and to provide the Veteran another VA audiology evaluation to assess the current severity of his bilateral hearing loss.  Further review of the record shows that all development has been completed in compliance with the Board's 2015 remand directives.  Outstanding VA medical records have been associated with the claims folder, and the Veteran was afforded VA audiology evaluations in October 2015 that addressed the functional impact of the Veteran's hearing loss disability on his occupational functioning.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

Increased Evaluation: Bilateral Hearing Loss

The Veteran seeks entitlement to a compensable evaluation for service-connected bilateral hearing loss disability.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as is the case here, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 
Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2016).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a) (2016).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average. Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85.

"Puretone threshold average" as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz (Hz), divided by four.  That average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).
Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage rating by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85 (2016).

When the puretone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000 and 4,000 Hz is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear is evaluated separately. When the puretone thresholds are 30 dB or less at 1,000 Hz, and 70 dB or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86 (2016).

The Veteran was afforded a VA audiology evaluation in November 2008.  The audiologist noted that the Veteran reported significant difficulty understanding words whenever someone spoke and when he watched the television, and also that his tinnitus was very loud.  Martinak, 21 Vet. App. 447.  Speech recognition ability was measured at 68 percent in the right ear and 80 percent in the left ear.  Pure tone audiometric testing results were recorded as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
40
80
105
100
81
Left Ear
35
85
105
105
83

Another section of the examination contained pure tone air conduction audiometric testing results that showed the following:  

Hertz
1000
2000
3000
4000
Average
Right Ear
40
80
105
100
81
Left Ear
35
85
110
115
86
Both of these studies provide findings that equate to a Level VI rating in the Veteran's right ear and a Level VII rating in his left ear, which equates to a 20 percent evaluation for the service-connected bilateral hearing loss.  38 C.F.R. § 4.86, Tables VI and VII.

At a July 2013 VA audiology consultation, the Veteran reported that his hearing had worsened in his left ear, and that he had a feeling of aural fullness/pressure.  The Veteran's Hearing Handicap Inventory for the Elderly score was 20, indicative of mild hearing handicap.  Pure tone air conduction audiometric testing results showed the following: 

Hertz
1000
2000
3000
4000
Average
Right Ear
40
80
100
95
79
Left Ear
35
85
105
105
83

Speech recognition ability was measured at 72 percent bilaterally.  However, the audiologist commented that CID-22 List and 25 Word Lists were used for speech discrimination testing rather than the Maryland CNC and that therefore these results were not adequate for rating purposes.  

In a July 2013 VA otolaryngology consultation note, it was reported that the Veteran had possible cervical neuralgia causing otalgia.  The Veteran reported that he had left ear discomfort and that he heard sound differently in the left ear.  

The Veteran underwent another VA audiology evaluation in October 2015.  Regarding the effect of the Veteran's bilateral hearing loss disability on his ability to work, the examiner indicated that the Veteran was functionally limited in his ability to understand conversational speech in most listening situations, and had difficulty hearing the television.  Martinak, 21 Vet. App. 447.  The Veteran denied ongoing otalgia.  Pure tone audiometric testing results were recorded as follows:

Hertz
1000
2000
3000
4000
Average
Right Ear
40
80
100
95
79
Left Ear
40
85
105
105
84
Speech recognition ability was measured at 56 percent in the right ear and 76 percent in the left ear.  These findings equate to a Level VIII rating in the Veteran's right ear and a Level V rating in his left ear, which equates to a 30 percent evaluation for the service-connected bilateral hearing loss.  38 C.F.R. § 4.86, Tables VI and VII.

An October 2015 audiology note showed audiometric findings unchanged from the October 2015 VA examination.  

Accordingly, as the results from the adequate audiological evaluations illustrate, at worst, the Veteran's right ear hearing acuity reflects a Level VIII rating, and his left ear hearing acuity illustrates a Level V rating, which produce only a 30 percent evaluation for this service-connected disability.  38 C.F.R. § 4.86, Tables VI and VII.  Under the Rating Schedule, therefore, the criteria for a rating in excess of 40 percent have not been met because under Table VII, the combination of the levels of the two ears does not warrant an evaluation greater than 30 percent.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of these audiology evaluations show that the alternative table is not applicable.  As the Veteran's bilateral hearing loss has not warranted an evaluation higher than 40 percent for the entire period on appeal, there are no staged ratings to be applied.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). 

The Board has also considered whether referral for extraschedular consideration is indicated by the record.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2016).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.   If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Thun, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

In this case, the evidence does not show that the Veteran's bilateral hearing loss disability is exceptional or unusual to require an extraschedular evaluation.  Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination, which is the ability to distinguish between sounds and voices.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The criteria of Diagnostic Code 6100 were revised in 1987 with the goal of recognizing the impact of hearing loss in higher frequencies, and to provide a more accurate picture of true hearing impairment. See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607 (May 11, 1987).  As a result, VA changed its testing methods and, in conjunction with the Department of Medicine and Surgery, developed amendments to 38 C.F.R. § 4.85, 4.86a, 4.87a and Tables VI and VII.  In particular, puretone averaging was to be accomplished using tone bursts at 1000, 2000, 3000 and 4000 Hertz , and speech recognition was to be measured using the Maryland CNC word lists which contained words with sounds in the 3000 and 4000 Hertz  range.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.  Overall, the new schedule was intended to evaluate hearing loss based on a combination of puretone averages and speech discrimination, which was thought to provide for a more accurate representation of actual hearing impairment by recognizing that individuals with slight to moderate decibel loss as determined by puretone averaging may have significant impairment of speech and vice versa.  Additionally, the rating schedule was revised to accommodate language difficulties and other factors which produced inconsistent speech audiometry scores, and to recognize exceptional patterns of hearing impairment.  See Evaluation of Hearing Loss, 52 Fed. Reg. 17,607.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17295 (April 12, 1994).

The Board further notes that the VA audiology evaluations addressed the functional effects of the Veteran's hearing loss by noting the Veteran had difficulty understanding conversation in most listening situations, and difficulty listening to the television.  See Martinak v. Nicholson¸21 Vet. App. 447, 455 (2007).  The Veteran has reported that he is unemployable due to bilateral hearing loss and ischemic heart disease.  However, the Board does not find that the evidence shows that the Veteran's bilateral hearing loss disability has resulted in functional impairment beyond that contemplated by the rating schedule.  To the extent the Veteran seeks a TDIU for service-connected disabilities, that issue is remanded below.  The Board also acknowledges that in 2013 the Veteran had complaints of otalgia assessed as being possibly related to cervical neuralgia.  At the most recent VA examination, no otalgia was noted.  The Board finds that the evidence does not show, and the Veteran has not argued, that his otalgia was a symptom of his hearing loss disability.  Accordingly, the Board finds that Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, referral for the assignment of an extraschedular disability rating is not warranted.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an evaluation higher than 40 percent for service-connected bilateral hearing loss disability is denied.  

REMAND

First, remand is required for issuance of a statement of the case (SOC).  A June 2015 rating decision enacted the Board's grant of entitlement to service-connection for ischemic heart disease and assigned a 10 percent initial evaluation.  In November 2015, the Veteran submitted a notice of disagreement as to the evaluation assigned for service-connected ischemic heart disease.  To date, an SOC has not been issued addressing that issue.  Therefore, on remand, an SOC should be issued and the Veteran should be afforded an opportunity to submit a substantive appeal as to that issue.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Second, the Veteran has specifically claimed to be unemployed as a result of bilateral hearing loss and ischemic heart disease.  The Veteran does not currently meet the criteria for a schedular TDIU at this time, and the Board has determined that he is not entitled to extraschedular referral for his bilateral hearing loss disability.  Thus, the claim of entitlement to a TDIU is inextricably intertwined with the Veteran's increased evaluation appeal for ischemic heart disease, currently in notice of disagreement status pending issuance of an SOC.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case addressing the issue of entitlement to an initial evaluation higher than 10 percent for service-connected ischemic heart disease.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal.  The AOJ should advise the Veteran that the matter will not be returned to the Board for appellate consideration of the issue following the issuance of the statement of the case unless he perfects his appeal

2.  Following adjudication or resolution of the Veteran's pending appeal on the issue of entitlement to an initial evaluation higher than 10 percent for service-connected ischemic heart disease, readjudicate the issue of entitlement to a TDIU due to service-connected disabilities.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


